Citation Nr: 1039192	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Marine 
Corps from February 2001 to February 2005.  He served in the 
Persian Gulf theatre of operations where he was awarded the 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  That 
action granted service connection for PTSD and assigned a 30 
percent disability rating.  Following notification of that 
action, the appellant appealed to the Board for review, asking 
that a higher disability evaluation be assigned.  As a part of 
that review, the appellant requested that he be given the 
opportunity to provide testimony before the Board.  Such a 
hearing was accomplished in Waco in July 2010.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on the part of the appellant.


REMAND

The appellant provided testimony, as noted above, before the 
undersigned Acting Veterans Law Judge in July 2010.  During that 
hearing, the appellant averred that since his April 2007 VA 
examination, his service-connected PTSD had increased in 
severity.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating examination, 
an additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds 
that a comprehensive VA examination is necessary to determine the 
current severity of the appellant's service-connected PTSD.

The record indicates that over the years, the appellant has 
obtained medical treatment for PTSD at the Waco VA Medical Center 
(VAMC).  Such treatment was referenced as electronic records in 
the appellant's initial psychiatric examination.  In that same 
exam, the examiner indicated that the appellant had been 
receiving treatment at the VAMC.  Since that time, the appellant 
has confirmed that he was still receiving treatment.  Despite 
these assertions and references, a review of the claims folder 
indicates that those records have not been obtained for review.  
Since the claims folder is being returned so that a PTSD 
examination may be accomplished, the file should be updated to 
include relevant VA psychiatric treatment records compiled since 
February 2005.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the appellant has asserted that he is unable to 
work due to his service-connected disabilities.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that a 
TDIU claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the appellant (or his 
representative).  The Court further held that when evidence of 
unemployability is submitted at the same time that the appellant 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part of the claim for benefits 
for the underlying disability.  Id.  Here, the appellant raised 
the issue of entitlement to a TDIU in a statement submitted by 
his accredited representative in June 2007 and during his hearing 
before the undersigned.  Accordingly, the Board concludes that VA 
must assess the current severity of his service-connected 
disabilities and determine the impact on his employability.


Thus, the case is REMANDED to the AMC for the following 
development:

1.  The AMC should review the record and 
ensure compliance with all current notice 
and assistance requirements.  Copies of any 
correspondence forwarded to the appellant 
should be included in the claims folder for 
review.

2.  The AMC should contact the appellant 
and request that he identify all sources of 
medical treatment for his service-connected 
PTSD, since February 2005, and to furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2010).

3.  After the appellant's available medical 
records have been obtained and associated 
with the claims folder, the appellant 
should be scheduled for a VA PTSD 
examination with an appropriate expert.  
The purpose of this examination is to 
assess the severity and scope of the 
appellant's service-connected PTSD.  The 
examiner should review a complete copy of 
this remand together with the appellant's 
claims folder, and note that this has been 
accomplished in the VA examination report.  
All appropriate tests should be conducted.
The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the appellant's PTSD, such 
testing or examination is to be done before 
completion of the examination report.  The 
results proffered by the VA examiner must 
reference the complete claims folder.  The 
results of the VA PTSD examination must be 
typed.

4.  Thereafter, the AMC should schedule the 
appellant for an appropriate examination to 
provide an assessment as to the effect of 
his service-connected disabilities on his 
ability to obtain and maintain employment.  
The examiner should review a complete copy 
of this remand together with the 
appellant's claims folder, and note that 
this has been accomplished in the VA 
examination report.  All appropriate tests 
should be conducted.

Specifically, the VA examiner should render 
an opinion as to whether the appellant' 
service-connected disabilities prevent him 
from being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the appellant from 
being gainfully employed.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the appellant's service-
connected disabilities, such testing or 
examination is to be done before completion 
of the examination report.  The results 
proffered by the VA examiner must reference 
the complete claims folder.  The results of 
the VA examination must be typed.

5.  The AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the inadequate report must be 
returned for corrective action.  See 38 
C.F.R. § 4.2 (2010); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should readjudicate 
the claims for an increased evaluation for 
PTSD and for a TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  The AMC is reminded 
that in making a determination as to 
whether a TDIU may be granted based on 
extraschedular considerations, that the AMC 
must fully discuss why it is or is not, 
sending the claim to the Director, VA 
Compensation and Pension.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information and evidence, which may be dispositive of the 
appeal.  Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2010) failure to attend the 
requested VA examinations may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

